PER CURIAM.
Petitioner seeks review in this court of a decision of the circuit court acting in its appellate capacity affirming an order of the county court denying petitioner’s claim for relief. We elect to treat this proceeding as a petition for certiorari.1 We deny the writ for failure to show any departure from the essential requirements of law. See Carrillo v. State, 466 So.2d 1235 (Fla. 2d DCA), rev. denied, 476 So.2d 673 (Fla.1985).
Petitioner’s claim was brought under section 559.903, Florida Statutes (“The Florida Motor Vehicle Repair Act”). She sought to recover the cost of repairs paid to Bayside Carburetor on the ground that the repair shop failed to submit to her a written estimate in advance of doing the repairs. Respondent apparently disputed that fact. The county court appears to have rejected petitioner’s' claim that she could retain the benefit of the repairs and still sue to recover their cost since she had, in fact, authorized the work.
Petitioner is correct that, under Florida law, a consumer who is not given a written estimate may recover the amount of the repair bill and still retain the benefit of the repairs. Osteen v. Morris, 481 So.2d 1287 (Fla. 5th DCA 1986). However, in this case, there is no record of the trial below. This fact makes it impossible for us to determine that the lower court ruled in error since there may have been evidence proffered by respondent that it complied with the statute.
Petition for Writ of Certiorari DENIED.
W. SHARP, GRIFFIN and THOMPSON, JJ., concur.

. In re Amendments to Florida Rules of Appellate Procedure, 609 So.2d 516, 529 (Fla.1992); Committee Note to Rule 9.040.